         Case 1:15-cv-07199-JMF Document 306 Filed 12/13/18 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

 GARY KOOPMANN, TIMOTHY KIDD and                            : Civ. Action No: 15-cv-
 VICTOR PIRNIK, Individually and on Behalf of :               07199-JMF
 All Others Similarly Situated,               :
                                              :
                                Plaintiff(s),
                                              :
                                              :
                            v.
                                              :
                                              :
 FIAT CHRYSLER AUTOMOBILES N.V.,
                                              :
 SERGIO MARCHIONNE, RICHARD K.
                                              :
 PALMER, SCOTT KUNSELMAN, MICHAEL
                                              :
 DAHL, STEVE MAZURE and ROBERT E. LEE
                                              :
                                Defendants.
                                              :
                                              :
                                              :
                                              :


           DECLARATION OF JONATHAN STERN IN SUPPORT OF PLAINTIFFS’
                      MOTION TO FOR CONFERENCE

I, Jonathan Stern, declare under penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:



       1. I am an attorney at the Rosen Law Firm, P.A., appointed by the Court as Co-Class

           Counsel for the Class Representatives Gary Koopmann, Timothy Kidd, and Victor

           Pirnik, in the above captioned action.

       2. I submit this declaration in conjunction with Plaintiffs’ Letter Motion to for an

           informal conference.

       3. Attached hereto as Exhibit 1 is a true and correct copy of the Amended Expert

           Rebuttal Report of Daniel C. Esty, dated October 2, 2018.

       4. Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the



                                                1
 Case 1:15-cv-07199-JMF Document 306 Filed 12/13/18 Page 2 of 4



   Deposition Transcript of Robert E. Lee, dated June 29, 2018.

5. Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the

   Deposition Transcript of Emanuele Palma, dated June 22, 2018.

6. Attached hereto as Exhibit 4 is a true and correct copy of excerpts from the

   Deposition Transcript of Steven Mazure, dated July 10, 2018.

7. Attached hereto as Exhibit 5 is a true and correct copy of excerpts from the

   Deposition Transcript of Beth Borland, dated July 10, 2018.

8. Attached hereto as Exhibit 6 is a true and correct copy of excerpts from the

   Deposition Transcript of Donald Altermatt, dated August 1, 2018.

9. Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the Transcript

   of the Examination of Sergio Marchionne, dated May 16, 2018.

10. Attached hereto as Exhibit 8 is a true and correct of copy of FCA-PIRNIK-

   001629010-FCA-PIRNIK-001629011, a document produced by Defendants in this

   action.

11. Attached hereto as Exhibit 9 is a true and correct of copy of FCA-PIRNIK-

   001641720-FCA-PIRNIK-001641731, a document produced by Defendants in this

   action.

12. Attached hereto as Exhibit 10 is a true and correct of copy of FCA-PIRNIK-

   001632116, a document produced by Defendants in this action.

13. Attached hereto as Exhibit 11 is a true and correct copy of FCA-PIRNIK-001262369-

   FCA-PIRNIK-001262372, a document produced by Defendants in this action.

14. Attached hereto as Exhibit 12 is a true and correct copy of FCA-PIRNIK-001646046-

   FCA-PIRNIK-001646048, a document produced by Defendants in this action.



                                        2
        Case 1:15-cv-07199-JMF Document 306 Filed 12/13/18 Page 3 of 4



       15. Attached hereto as Exhibit 13 is a true and correct copy of FCA-PIRNIK-001660201-

          FCA-PIRNIK-001660208, a document produced by Defendants in this action.

       16. Attached hereto as Exhibit 14 is a true and correct copy of FCA-PIRNIK-001631945-

          FCA-PIRNIK-001631947, a document produced by Defendants in this action.

       17. Attached hereto as Exhibit 15 is a true and correct copy of excerpts from the

          Deposition Transcript of Michael Dahl, dated July 17, 2018.

       18. Attached hereto as Exhibit 16 is a true and correct copy of FCA-PIRNIK-001648412-

          FCA-PIRNIK-001648414, a document produced by Defendants in this action.

       19. Attached hereto as Exhibit 17 is a true and correct copy of Defendants’ privilege log.

       20. Attached hereto as Exhibit 18 is a true and correct copy of the Affidavit of Roger G.

          Orteca, dated July 6, 2018 (filed under seal).

       21. Attached hereto as Exhibit 19 is a true and correct copy of FCA-PIRNIK-001530757-

          FCA-PIRNIK-001530761, a document produced by Defendants in this action.

       22. Attached hereto as Exhibit 20 is a true and correct copy of FCA-PIRNIK-001353745-

          FCA-PIRNIK-001353749, a document produced by Defendants in this action.

       23. Attached hereto as Exhibit 21 is a true and correct copy of FCA-PIRNIK-001622311-

          FCA-PIRNIK-001622313, a document produced by Defendants in this action.

       24. Attached hereto as Exhibit 22 is a true and correct copy of FCA-PIRNIK-002074287,

          a document produced by Defendants in this action.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.



       Executed this 13th day of December 2018, in New York, NY



                                                 3
Case 1:15-cv-07199-JMF Document 306 Filed 12/13/18 Page 4 of 4




                                       /s/ Jonathan Stern
                                       Jonathan Stern




                              4
